DETAILED ACTION
This application is a DIV of 14/654,346 and not 14/645,346 in which a typo was made. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 10, and 15 recite the limitation "wherein the weight" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 which claim 5 depends from recites “a weighted average”, however claim 4 does not specifically mention a “weight”. Therefore it is unclear whether “the weight” in claim 5 refers to the “weighted average” in claim 4. The same applies for claims 10 and 15 which recite similar features.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertze et al. US (2014/0226476) in view of Grosberg et al. USP (6,747,999).  

Regarding Claim 1, Bertze discloses a method of controlling a jitter buffer (see Fig. 3 i.e., Jitter Buffer), the method comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame by calculating a statistic distribution of history delay jitter values; (see Para [0008] i.e., A size of a jitter buffer may define a number of IP packets (also referred to as frames) that may be queued in the jitter buffer….An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow, [0014] i.e., jitter buffer fill level is determined, [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) (i.e., “length of jitter buffer”) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) (i.e., calculated “statistic distribution” of delay jitter values) responsive to the stream of incoming data packets. As shown, the reception statistics (i.e., “statistic distribution”) may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0035] i.e., Adaptation control processor 305 may make decisions regarding buffering delay adjustments and/or playback delay responsive to jitter buffer status (e.g., averaging buffering delay, buffer fill level, buffer size, etc.) from jitter buffer 303 and reception statistics from network analyzer 301), [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., “statistic distribution”), which is used as input to determine a needed jitter buffer size).  

and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”) & [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received at the same time with the first frame, (see Fig. 3 i.e., Data packets received by jitter buffer 303 from Transceiver includes a first frame or first data packet & Para’s [0033] i.e., More particularly, jitter buffer 303 may receive data packets from base station 100 (through transceiver 209) and jitter buffer 303 may provide these data packets (also referred to as frames) to speech decoder 307 to generate decoded speech…With adaptive jitter buffering, a size of jitter buffer 303 may change to accommodate different jitter situations… More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP packets from transceiver 209 and stores the received speech packets/frames. Moreover, the status (e.g., size, fill level, minimum/maximum fill level threshold, etc.) of jitter buffer 303 may be provided as input to adaptation control processor 305…Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) responsive to the stream of incoming data packets. As shown, the reception statistics may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

Bertze does not explicitly disclose calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer for each frame (see Col. 1 lines 37-46 i.e., A jitter rate is the average variance in packet arrival times. It is measured as packets arrive over a specific implementation defined interval. The actual jitter rate reported (in accordance with IETF RFC 1889) is an exponentially averaged value of the jitter for each packet over the interval , Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

(Grosberg suggests using the long term history of past jitter values used to adjust the jitter buffers depth, prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics (see Col. 1 line 62 – Col. 2 lines 1-3)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the estimating and setting the length of the jitter buffer as disclosed in Bertze to set the length of the jitter buffer based on the long term length of the jitter buffer for each frame based on using determined history delay jitter values as disclosed in the teachings of Grossberg because the motivation lies in Grosberg that using the long term history of past jitter values for adjusting the jitter buffers depth results in adjusting the jitter buffers depth more accurately based on the history values of past jitter and prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics.  

Regarding Claim 3, the combination of Bertze in view of Grosberg discloses the method of claim 1, further comprising adjusting the present length of the jitter buffer toward the long term length, (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

Regarding Claim 4,  the combination of Bertze view of Grosberg discloses the method of claim 3, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache)  

Regarding Claim 5, the combination of Bertze view of Grosberg discloses the method of claim 4, wherein the weight of the long term length is greater when the long term length is greater than the present length, (Bertzei, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertzei, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).
 
Regarding Claim 6, Bertze discloses a system for controlling a jitter buffer (see Fig. 3 i.e., Jitter Buffer), the system comprising: one or more processors (see Fig. 3 & Para’s [0078-0079]); and a non-transitory computer-readable medium storing instructions (see Para’s [0078-0079]) that, upon execution by the one or more processors (see Fig. 3 & Para’s [0078-0079]), cause the one or more processors (see Fig. 3 & Para’s [0078-0079]) to perform operations comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame by calculating a statistic distribution of history delay jitter values; (see Para [0008] i.e., A size of a jitter buffer may define a number of IP packets (also referred to as frames) that may be queued in the jitter buffer….An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow, [0014] i.e., jitter buffer fill level is determined, [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) (i.e., “length of jitter buffer”) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) (i.e., calculated “statistic distribution” of delay jitter values) responsive to the stream of incoming data packets. As shown, the reception statistics (i.e., “statistic distribution”) may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0035] i.e., Adaptation control processor 305 may make decisions regarding buffering delay adjustments and/or playback delay responsive to jitter buffer status (e.g., averaging buffering delay, buffer fill level, buffer size, etc.) from jitter buffer 303 and reception statistics from network analyzer 301), [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., “statistic distribution”), which is used as input to determine a needed jitter buffer size).  

and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”) & [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received at the same time with the first frame, (see Fig. 3 i.e., Data packets received by jitter buffer 303 from Transceiver includes a first frame or first data packet & Para’s [0033] i.e., More particularly, jitter buffer 303 may receive data packets from base station 100 (through transceiver 209) and jitter buffer 303 may provide these data packets (also referred to as frames) to speech decoder 307 to generate decoded speech…With adaptive jitter buffering, a size of jitter buffer 303 may change to accommodate different jitter situations… More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP packets from transceiver 209 and stores the received speech packets/frames. Moreover, the status (e.g., size, fill level, minimum/maximum fill level threshold, etc.) of jitter buffer 303 may be provided as input to adaptation control processor 305…Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) responsive to the stream of incoming data packets. As shown, the reception statistics may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

Bertze does not explicitly disclose calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer for each frame (see Col. 1 lines 37-46 i.e., A jitter rate is the average variance in packet arrival times. It is measured as packets arrive over a specific implementation defined interval. The actual jitter rate reported (in accordance with IETF RFC 1889) is an exponentially averaged value of the jitter for each packet over the interval , Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

(Grosberg suggests using the long term history of past jitter values used to adjust the jitter buffers depth, prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics (see Col. 1 line 62 – Col. 2 lines 1-3)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the estimating and setting the length of the jitter buffer as disclosed in Bertze to set the length of the jitter buffer based on the long term length of the jitter buffer for each frame based on using determined history delay jitter values as disclosed in the teachings of Grossberg because the motivation lies in Grosberg that using the long term history of past jitter values for adjusting the jitter buffers depth results in adjusting the jitter buffers depth more accurately based on the history values of past jitter and prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics.  

Regarding Claim 8, the combination of Bertze view of Grosberg discloses the system of claim 6, the operations further comprising adjusting the present length of the jitter buffer toward the long term length, (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 
  
Regarding Claim 9, the combination of Bertze view of Grosberg discloses the system of claim 8, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache)   

Regarding Claim 10, the combination of Bertze view of Grosberg discloses the system of claim 9, wherein the weight of the long term length is greater when the long term length is greater than the present length, (Bertzei, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertzei, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).
 
Regarding Claim 11, Bertze discloses a non-transitory computer-readable medium storing instructions (see Fig. 3 & Para’s [0078-0079]) that, upon execution by one or more processors (see Fig. 3 & Para’s [0078-0079]), cause the one or more processors to perform operations of controlling a jitter buffer (see Fig. 3 i.e., jitter buffer 303 & Para’s [0078-0079]), the operations comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame by calculating a statistic distribution of history delay jitter values; (see Para [0008] i.e., A size of a jitter buffer may define a number of IP packets (also referred to as frames) that may be queued in the jitter buffer….An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow, [0014] i.e., jitter buffer fill level is determined, [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) (i.e., “length of jitter buffer”) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) (i.e., calculated “statistic distribution” of delay jitter values) responsive to the stream of incoming data packets. As shown, the reception statistics (i.e., “statistic distribution”) may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0035] i.e., Adaptation control processor 305 may make decisions regarding buffering delay adjustments and/or playback delay responsive to jitter buffer status (e.g., averaging buffering delay, buffer fill level, buffer size, etc.) from jitter buffer 303 and reception statistics from network analyzer 301), [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., “statistic distribution”), which is used as input to determine a needed jitter buffer size).  
and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”) & [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received at the same time with the first frame, (see Fig. 3 i.e., Data packets received by jitter buffer 303 from Transceiver includes a first frame or first data packet & Para’s [0033] i.e., More particularly, jitter buffer 303 may receive data packets from base station 100 (through transceiver 209) and jitter buffer 303 may provide these data packets (also referred to as frames) to speech decoder 307 to generate decoded speech…With adaptive jitter buffering, a size of jitter buffer 303 may change to accommodate different jitter situations… More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP packets from transceiver 209 and stores the received speech packets/frames. Moreover, the status (e.g., size, fill level, minimum/maximum fill level threshold, etc.) of jitter buffer 303 may be provided as input to adaptation control processor 305…Network analyzer 301 may monitor the stream of incoming IP data packets from transceiver 209 and generate reception statistics (e.g., jitter, packet late-losses, etc.) responsive to the stream of incoming data packets. As shown, the reception statistics may be provided to adaptation control processor 305 as input information used to control jitter buffer 303, [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate).

Bertze does not explicitly disclose calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses calculating a statistic distribution of history delay jitter values for estimating and setting the long term length of the jitter buffer for each frame (see Col. 1 lines 37-46 i.e., A jitter rate is the average variance in packet arrival times. It is measured as packets arrive over a specific implementation defined interval. The actual jitter rate reported (in accordance with IETF RFC 1889) is an exponentially averaged value of the jitter for each packet over the interval , Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

(Grosberg suggests using the long term history of past jitter values used to adjust the jitter buffers depth, prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics (see Col. 1 line 62 – Col. 2 lines 1-3)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the estimating and setting the length of the jitter buffer as disclosed in Bertze to set the length of the jitter buffer based on the long term length of the jitter buffer for each frame based on using determined history delay jitter values as disclosed in the teachings of Grossberg because the motivation lies in Grosberg that using the long term history of past jitter values for adjusting the jitter buffers depth results in adjusting the jitter buffers depth more accurately based on the history values of past jitter and prevents the buffers depth from being initialized with an arbitrary value that disregards the specific destinations past jitter characteristics.  
 
Regarding Claim 13, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 11, the operations further comprising adjusting the present length of the jitter buffer toward the long term length. (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 
 
Regarding Claim 14, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 13, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache).    

Regarding Claim 15, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 14, wherein the weight of the long term length is greater when the long term length is greater than the present length, (Bertzei, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertzei, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).



Allowable Subject Matter
3.	Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461